      Case 1:03-md-01570-GBD-SN Document 5020 Filed 08/29/19 Page 1 of 2



                 MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley (1944-2013)                               Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean P. Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                      VIA ECF

August 29, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        The Plaintiffs’ Executive Committees (PECs) write to respectfully request that the Court
enter an Order granting qualified persons access, subject to the terms of the FBI Privacy Act and
Protective Order (ECF No. 4255), to the petitions filed by the Government and now pending
before Your Honor, seeking the disclosure of certain grand jury material.

        By email dated August 28, 2019, the Department of Justice (DOJ) advised the PECs,
counsel for the Kingdom of Saudi Arabia, and counsel for Dallah Avco that the Government had
filed petitions in four jurisdictions seeking disclosure of grand jury material responsive to
plaintiffs’ subpoena and Touhy request to the Federal Bureau of Investigation (FBI). The DOJ
further advised that the petitions had now been transferred to the United States District Court for
the Southern District of New York for adjudication before Your Honor.

        The DOJ has indicated that, because the Government is not itself a litigant in this case, it
has not sought to make a showing of need in support of the petitions. As such, the Government
anticipates that the PECs will want the opportunity to file papers in support of the petitions
making that showing. However, because the petitions describing the particular records in issue
are themselves under seal, the Government cannot provide those petitions to the PECs without a
Court Order. The Government has advised that it does not oppose the entry of an Order allowing
such access, subject to the FBI Privacy Act and Protective Order.

       In order to allow the PECs to file papers in support of the petitions on behalf of plaintiffs,
the PECs respectfully request that the Court enter an Order granting qualified persons, as that
      Case 1:03-md-01570-GBD-SN Document 5020 Filed 08/29/19 Page 2 of 2
Honorable Sarah Netburn
August 29, 2019
Page 2

term is defined in the FBI Privacy Act and Protective Order, access to the Government’s
petitions seeking disclosure of grand jury material responsive to plaintiffs’ subpoena and Touhy
request to the FBI. Once again, the Government does not oppose this request. In addition, the
PECs shared this letter with counsel for Saudi Arabia and Dallah Avco prior to filing, and they
have advised that their clients do not object to this request.

        We thank Your Honor for the Court’s consideration of this matter.

 Respectfully submitted,

 COZEN O’CONNOR                                     MOTLEY RICE LLC

 By: /s/ Sean P. Carter                             By: /s/ Robert T. Haefele
     SEAN P. CARTER                                     ROBERT T. HAEFELE
     COZEN O’CONNOR                                     MOTLEY RICE LLC
     One Liberty Place                                  28 Bridgeside Boulevard
     1650 Market Street, Suite 2800                     Mount Pleasant, SC 29465
     Philadelphia, PA 19103                             Tel.: (843) 216-9184
     Tel.: (215) 665-2000                               Email: rhaefele@motleyrice.com
     Email: scarter1@cozen.com
                                                        For the Plaintiffs’ Exec. Committees
 For the Plaintiffs’ Exec. Committees

 KREINDLER & KREINDLER LLP

 By: /s/ Andrew J. Maloney
     ANDREW J. MALONEY
     KREINDLER & KREINDLER LLP
     750 Third Avenue
     New York, NY 10017
     Tel.: (212) 687-8181
     Email: amaloney@kreindler.com
 For the Plaintiffs’ Exec. Committees

cc:     The Honorable George B. Daniels (via ECF)
        All MDL Counsel of Record (via ECF)




LEGAL\42645061\1




                                                2
